Citation Nr: 1140547	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  10-38 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 1953 to April 1956 and from August 1957 to August 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A Board hearing was held before the undersigned judge in November 2010 and the transcript has been associated with the file.

In a January 2011 decision the Board denied entitlement to service connection for a bilateral hearing loss disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011 the Court issued an order remanding the matter for further proceedings.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his current hearing loss is due to exposure to loud noise in the military, including experience as a tank driver.  His DD-214s indicate the Veteran served as a tank driver and motor vehicle operator.  The Veteran's MOS in the Marine Corps of a motor vehicle operator has been identified as an occupation where there was a moderate probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board concedes the Veteran was exposed to in-service noise trauma. 


The Veteran was afforded a VA examination in April 2009.  The examiner reported the Veteran suffered from noise exposure while in-service due to grenades and guns, to include a 90 mm gun inside his tank.  The Veteran's post-service noise exposure included recreational hunting.  The Veteran reported no occupational noise exposure after service.  See also November 2010 hearing transcript.  The examiner reported that it was less likely than not that the hearing loss was related to service.  Her rationale was that the service treatment records showed that his hearing was within normal limits at the time of separation from service.  

After reviewing the record, the Board notes that the Veteran was given a complete audiometric examination at separation from service in August 1960 and pure tone thresholds were recorded in decibels. The audiometric findings, properly converted to ISO units, reveals elevated pure tone thresholds (25 decibels) at 500 Hertz. See Hensley. (The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.)  

Even if a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159- 160 (1993).  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  

Given the evidence establishing acoustic trauma in service, elevated pure tone thresholds on separation examination, the credible report that he suffered from hearing loss shortly after the acoustic trauma, the Veteran must be afforded a new VA examination. The Board has concerns that the April 2009 VA examination is inadequate in that the examiner did not specifically account for the elevated findings at service separation. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

The Board further notes that the most recent VA treatment records in the claims file are from October 2010.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from October 2010 through the present.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)
Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from October 2010 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for a VA examination to determine if the Veteran's current bilateral hearing loss disability is related to service.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  It should be conceded that the Veteran was exposed to noise during service.
After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner must state whether it is at least as likely as not that any current hearing loss disability is related to service to include noise exposure therein.  Do the audiometric findings at separation examination establish permanent acoustic trauma?  

The examiner should review and interpret all in-service audiology examinations, converting any necessary findings.  It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



